21 A.3d 679 (2011)
COMMONWEALTH of Pennsylvania, Respondent
v.
Christian HUNSBERGER, Petitioner.
No. 7 MAL 2011
Supreme Court of Pennsylvania.
June 16, 2011.

ORDER
PER CURIAM.
AND NOW, this 16th day of June 2011, the Petition for Allowance of Appeal is GRANTED LIMITED to the following issue, as stated by Petitioner:
a. Whether a panel of the Superior Court erred by holding that a criminal defendant in the Commonwealth of Pennsylvania does not have the right to be present for any questioning of prospective jurors on substantive issues when such questioning is done outside the hearing of the defendant in violation of a defendant's constitutional and procedural rights?